Dissenting Opinion by
Judge Palladino:
I respectfully dissent. The majority relies authoritatively on Marchione v. Unemployment Compensation Board of Review, 57 Pa. Commonwealth Ct. 439, 426 A.2d 735 (1981). There is no doubt about the fact that, if the reasoning of Marchione is accepted, then this controls the result in the instant case. However, Marchione reaches the wrong result and fails to take into consideration legislative intent in the passage of Section 4 (1) (4) (17).
*193When the legislature drafted the applicable section, the legislature must have been aware of the prevailing trade practice which, with frequency, included a guaranteed minimum draw against commissions. This naturally leads to the conclusion that the legislature intended to exclude from eligibility, commissioned sales people receiving a guaranteed minimum. If the legislature had intended otherwise, it would have said so. To continue to support the holding in Marchione ignores the legislative intent and perpetuates a result at odds with what the section was intended to accomplish.